Citation Nr: 1612599	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-47 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1961 to November 1963 and from December 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a back injury, bilateral hearing loss, and tinnitus.  This case was remanded by the Board in June 2013 for additional development.

The claims for service connection for bilateral hearing loss and tinnitus have previously been granted.  These two claims are no longer in appellate status.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disability had its onset during active duty service or is related to an event, injury, or disease in service; arthritis did not manifest within one year of separation from active duty service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's claimed back disability.  An August 2008 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records (STRs) have been secured.  Not all of the Veteran's VA medical records have been associated with the claims file.  The RO made a formal finding that such records were unavailable in November 2008 and March 2010.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not identified any additional records that could be used to support his claim.  The Veteran was provided VA examinations in August 2013.  In March 2014, the AOJ requested an independent medical opinion regarding the etiology of the Veteran's back disability. The Board finds the March 2014 opinion, taken together with the prior examination's findings, provide adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs reflect that in April 1965, he complained he had back pain for three days. Several days later he was seen for continued pain, and a notation was made that since an automobile accident four years prior, he reported he had intermittent low back pain.  In April 1966, the Veteran had an appointment in the neurology clinic where he reported aches and pains in his lower back when he stood for any long length of time.  The doctor noted he had a history of tardy ulnar palsy, or "micro-repeated trauma to ulnar nerve at the ulnar notch," which was causing his symptoms.  His June 1966 Report of Medical Examination at separation was normal.

Post-service medical records show that in April 1974, the Veteran was beaten up in December 1969 and sustained neck and back injuries.  He reported more severe and persistent pain since October 1973.

The Veteran was afforded a VA examination in August 2013.  The examiner noted that he had advanced degenerative disc disease, which the Veteran attributed to an in-service motor vehicle accident.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's files did not show evidence of an in-service accident, but he was involved in a car accident several months prior to his induction that resulted in a fractured skull, but no evidence of a back injury.  The examiner reported that there was no documentation to support a claim that military service aggravated the Veteran's back.

In March 2014, an independent medical examiner stated it was less likely than not that the Veteran's claimed back condition was incurred in, caused by, or aggravated by his time in service, and that it was consistent with his normal and natural aging process.  With regards to whether the Veteran had a preexisting back injury due to his reported car accident, the examiner noted the Veteran's entrance examination and other records noted he had a skull fracture from the car accident, but there was no indication he had a back injury.  Therefore, the examiner also noted that the Veteran's back condition was not aggravated by a preexisting injury from an automobile accident.  The examiner noted that the Veteran's complaints of back pain during service were acute and transient, as they resolved with medication and were not noted on his separation examination.

The Board finds that the evidence of record does not support a finding of service connection for back disability.

The Board finds the March 2014 independent medical examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's back disability and his military service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  She outlined the Veteran's medical history and opined his back disability was related to the normal and natural aging process.  She found it less likely than not that the Veteran's back disability was related to, caused by and/or aggravated his service and/or a pre-service motor vehicle accident.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  Further, there is no evidence that the Veteran's degenerative disc disease manifested within a year of his separation from service.

The evidence weighs in favor of findings that the Veteran have a MVA prior to service (and not during service).  The medical opinion evidence weighs in favor of findings that there was not a pre-existing back disability upon entrance, and thus, there is a presumption of soundness that attaches.  Further, the medical opinion evidence supports a finding that the treatment in service was for acute back pain, and thus, there is no evidence of a chronic disability in service.  In addition, the medical evidence weighs against a finding that the currently diagnosed disability is due to service.  Rather, the medical evidence indicates that the Veteran had a post-service injury and that the current disability is also a result of the aging process.  Also, has the medical evidence indicates only acute back pain in service and the evidence indicates that the current disability is due to other causes, the evidence weighs against a finding of continuity of symptomatology.

The Board has also considered the statements from the Veteran attributing his back disability to military service, to include an in-service motor vehicle accident, but the evidence of record does not show an in-service accident, nor does it demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  That is, here, the question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  Accordingly, it must be denied.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


